 Case 3:19-cv-01491-C-BH Document 34 Filed 06/08/20                      Page 1 of 2 PageID 200



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


WANDA JEAN GARRETT and                             )
JANE RUNNELS,                                      )
                                                   )
                        Plaintiffs,                )
                                                   )
v.                                                 )
                                                   )
BBVA COMPASS BANK, Et Al.,                         )
                                                   )
                        Defendants.                )    Civil Action No. 3:19-CV-1491-C-BH


                                               ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that Defendant BBVA USA’s Motion to

dismiss should be granted in part and denied in part and the claims against Charles C. Gumm, III,

should be sua sponte dismissed for failing to state a claim.1

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Defendant BBVA USA’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6), or, In

the Alternative, Motion for More Definitive Statement Pursuant to Fed. R. Civ. P. 12(e), or, In

the Alternative, Fed. R. Civ. P. 12(c) Motion for Judgment on the Pleadings, filed December 9,

2019, is GRANTED IN PART and DENIED IN PART. The motion to dismiss for lack of




        1
       Plaintiffs have failed to file objections to the Magistrate Judge’s Findings, Conclusions and
Recommendation and the time to do so has now expired.
 Case 3:19-cv-01491-C-BH Document 34 Filed 06/08/20                  Page 2 of 2 PageID 201



subject matter jurisdiction is DENIED, and the motion to dismiss for failure to state a claim is

GRANTED. Judgment shall be entered on even date.

       SO ORDERED this 8th day of June, 2020.




                                             SAM R. CUMMINGS
                                             SENIOR UNITED STATES DISTRICT JUDGE
